Title: John Adams to Cotton Tufts, 5 March 1785
From: Adams, John
To: Tufts, Cotton


     
      Dr Sir
      Auteuil near Paris March 5. 1785
     
     Last night I received yours of 1 Jan. and immediately accepted the Bill for 50 £. St. payable in London. Whenever you draw upon me, you may draw payable in London, Amsterdam or Paris, as you shall find most beneficial. I accepted the Bill with Pleasure, as the purchases you have made are much to my Taste. I consent too, very readily to your raising my low House. It has need of it. If Verchilds Pasture, which lies between me, can be purchased, I wish you to do it. You may continue to purchase, such Scraps of Marsh or Woodland as are to be sold at reasonable Rates and draw upon me. Mrs. A. I believe has hinted a larger Purchase but I could not get through it without running in debt, or Selling my Furniture, or both, and I love to feel free. So I had rather you should go on, in the small Way.
     
     My Love to your Lady and son and all Friends particularly Uncle Norton Quincy.
     
      John Adams
     
    